Exhibit 99.1 Pixxures, Inc. Financial Statements December 31, 2006 and 2005 F - 1 INDEPENDENT AUDITORS' REPORT Board of Directors and Stockholders Pixxures, Inc. Arvada, Colorado We have audited the accompanying balance sheets of Pixxures, Inc. as of December 31, 2006 and 2005 and the statements of operations, changes in redeemable convertible preferred stock and stockholders' deficit and cash flows for the years then ended. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Company’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Pixxures, Inc.as of December 31, 2006 and 2005, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Ehrhardt Keefe Steiner & Hottman PC Ehrhardt Keefe Steiner & Hottman PC April 26, 2007 Denver, Colorado F - 2 PIXXURES, INC. Balance Sheets June 30, December 31, 2007 2006 2005 (Unaudited) Assets Current assets Cash and cash equivalents $ 469,948 $ 560,561 $ 580,509 Accounts receivable 840,684 1,235,793 601,340 Earned revenues in excess of billings 119,841 188,184 179,228 Prepaid expenses and other current assets 102,165 79,810 57,988 Total current assets 1,532,638 2,064,348 1,419,065 Non-current assets Property and equipment, net 148,992 188,398 258,697 Software licenses, net of amortization of $1,321,211 (2007), $1,225,340 (2006) and $1,044,076 (2005) 209,788 301,063 453,276 Intangibles, net 14,770 31,960 66,340 Deposit 15,070 15,070 15,070 Investment in joint venture 59,409 - - Total non-current assets 448,029 536,491 793,383 Total assets $ 1,980,667 $ 2,600,839 $ 2,212,448 Liabilities, Redeemable Convertible Preferred Stock and Stockholders' Deficit Current liabilities Accounts payable $ 219,498 $ 315,003 $ 219,402 Accrued expenses 222,555 307,235 163,763 Deferred revenue 41,122 41,856 12,292 Billings in excess of earned revenues - 7,016 58,465 Line of credit 66,806 371,806 396,675 Current portion of capital lease obligations 48,134 45,614 32,392 Current portion of long-term debt 48,071 82,408 75,541 Current portion of note payable – related party - 65,217 123,928 Fair value of stock purchase warrants 134,000 110,000 - Total current liabilities 780,186 1,346,155 1,082,458 Non-current liabilities Long-term debt, less current portion - 6,867 89,275 Long-term debt – related party - - 65,217 Capital lease obligations, less current portion 30,564 55,277 76,371 Total liabilities 810,750 1,408,299 1,313,321 Preferred stock – redeemable, convertible, $0.001 par value; 64,450,000 authorized; 47,686,092 issued and outstanding at 2007 and 2006; 47,834,682 issued and outstanding at 2005; liquidation preference of $23,232,547 at December 31, 2006 and $23,876,231 at June 30, 2007 26,154,704 25,511,020 24,222,399 Commitments Stockholders' equity Common stock, $0.001 par value; 74,450,000 shares authorized; 791,924 shares issued and outstanding 792 792 792 Treasury stock, $0.001 per share at par, 229,355 shares held (229 ) (229 ) (229 ) Stockholder receivable - - (25,000 ) Additional paid-in capital - - - Accumulated deficit (24,985,350 ) (24,319,043 ) (23,298,835 ) Total stockholders' (deficit) (24,984,787 ) (24,318,480 ) (23,323,272 ) Total liabilities, redeemable convertiblepreferred stock and stockholders' deficit $ 1,980,667 $ 2,600,839 $ 2,212,448 F - 3 PIXXURES, INC. Statements of Operations For the Six Months Ended For the Years Ended June 30, December 31, 2007 2006 2006 2005 (Unaudited) (Unaudited) Sales $ 2,504,616 $ 2,529,399 $ 5,553,767 $ 5,800,423 Cost of sales 1,511,577 1,524,166 3,154,146 3,669,742 Gross profit 993,039 1,005,233 2,399,621 2,130,681 Operating expenses Research and development 22,138 37,596 109,041 130,765 Sales and marketing 297,880 300,612 560,718 751,509 General and administrative 410,667 420,937 877,642 816,386 Depreciation and amortization 175,080 179,573 371,794 257,974 Total operating expenses 905,765 938,718 1,919,195 1,956,634 Income from operations 87,274 66,515 480,426 174,047 Other expense Interest expense (13,114 ) (38,866 ) (70,047 ) (32,877 ) Other income (expense) 1,553 (6,966 ) (6,966 ) 10,998 Equity in losses of equity method investee (74,334 ) - - - Change in fair value of stock purchase warrants (24,000 ) (45,000 ) (49,000 ) - Total other expense (109,895 ) (90,832 ) (126,013 ) (21,879 ) Net (loss) income $ (22,621 ) $ (24,317 ) $ 354,413 $ 152,168 F - 4 PIXXURES, INC. Statement of Changes in Redeemable Convertible Preferred Stock and Stockholders’
